PRODUCTION OF COMPOSITE MATERIALS MADE OF FILM, SOLID ADHESIVE POLYMER, AND A POLYURETHANE LAYER

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Group I, claims 1-13, in the reply filed on August 10, 2022, is acknowledged.  The traversal is on the ground(s) that the International Search Authority did not make a similar restriction requirement, implying a lack of burden in searching the inventions simultaneously.  This is not found persuasive for several reasons. First, determinations of the USPTO are not bound by decisions of foreign patent offices.  Second, requirement of restriction is considered a matter of the examiner's discretion; i.e., when restriction is proper, the examiner may decide whether or not to require it.  Hence, the lack of restriction from the International Search Authority is not necessarily indicative of lack of burden (particularly as examination of international applications is substantially more succinct than that of national-stage applications).  Finally, demonstration of burden is relevant only for restrictions of national applications filed under 35 U.S.C. 111(a), as directed by MPEP Chapter 800; no showing of an examination burden is required for restrictions of national-stage applications filed under 35 U.S.C. 371, as with the instant application; see MPEP 801 and 823.
The requirement is still deemed proper and is therefore made FINAL.  Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 10, 2022.

Claim Rejections—35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jokisch et al. (US 2010/0316833) in view of Hohberg (US 2015/0290913).
Regarding claim 1, Jokisch et al. teach a process for preparation of multilayered composite materials [0001] comprising: (A) a film made of polyurethane or polyamide (plastics foil (A), which may be made of polyamide) [0002, 0008, 0011], (B) a tie layer made of thermoplastic adhesive polymer (bonding layer (B), which may be made of thermoplastics such as polyvinyl acetate, polyacrylate, or polyurethane) [0002, 0036], and (C) a polyurethane layer (polyurethane layer (C)) [0020], wherein the process comprises: a) forming the polyurethane layer (C) using a mold [0052, 0055-0056], b) applying the adhesive polymer to the film (A) and/or to the polyurethane layer (C) [0002, 0032-0035], and c) combining the polyurethane layer (C) with the film (A) [0002, 0052].
Jokisch et al. teach that the adhesive polymer is preferably a cured organic adhesive that may be applied in the form of a lattice or a continuous layer [0033-0035], thereby suggesting that the adhesive polymer may be applied in solid form to support such a configuration.  Jokisch et al. further teach that the polyurethane layer (C) is combined with the film (A) via the adhesive polymer by heating [0054], but do not specifically teach the melting range of the tie layer (B) made of thermoplastic adhesive polymer.  However, Hohberg also teaches a process for preparation of multilayered composite materials, such as those including a film made of polyurethane and a polyurethane layer combined via a tie layer made of thermoplastic adhesive polymer (Abstract; [0001, 0032, 0034, 0038]).  Hohberg teaches that the tie layer may be applied in the form of a lattice in order to prevent air inclusions, that the tie layer is preferably applied in solid form, and that the thermoplastic adhesive polymer of the tie layer may have a melting range from 40°C to 220°C (Abstract; [0001-0002, 0074, 0076]).  Thus, it would have been obvious to one of ordinary skill in the art to select an adhesive polymer with a melting range from 70°C to 130°C in the process of Jokisch et al. and to apply the adhesive polymer in solid form, in order to effectively combine the polyurethane layer (C) with the film (A) via the adhesive polymer by heating to a practical temperature range as desired by Jokisch et al., and to provide an easily handled tie layer that discourages air inclusions in the composite materials, in light of the combined teachings of Jokisch et al. and Hohberg.
Regarding claim 2, Jokisch et al. teach that the film (A) is made of thermoplastic polyurethane or of aliphatic polyamide (e.g., a polyamide derived from nylon-6) [0013].
Regarding claim 3, Jokisch et al. do not specifically teach that the film (A) may be made of thermoplastic polyurethane.  However, Hohberg teaches that thermoplastic polyurethane is well known in the art as a suitable film for such multilayered composite materials [0092-0093], such that it would have been obvious to one of ordinary skill in the art to select thermoplastic polyurethane for the film (A) of Jokisch et al.
Regarding claim 4, Jokisch et al. teach that the film (A) may have a thickness of 1 to 500 µm (0.5 mm) [0008].
Regarding claim 7, Jokisch et al. teach that, in stage b), the adhesive polymer may be applied in the form of an adhesive grid, adhesive web, or adhesive film [0033-0035].
Regarding claim 8, Jokisch et al. teach that the polyurethane layer (C) is combined with the film (A) via the adhesive polymer by heating [0054], but do not specifically teach the melting range of the adhesive polymer.  However, Hohberg teaches making similar multilayered composite materials in which the thermoplastic adhesive polymer of the tie layer may have a melting range from 40°C to 220°C (Abstract; [0001-0002, 0074, 0076]).  Thus, it would have been obvious to one of ordinary skill in the art to select an adhesive polymer with a melting range from 80°C to 125°C in the process of Jokisch et al., in order to effectively combine the polyurethane layer (C) with the film (A) via the adhesive polymer by heating to a practical temperature range as desired by Jokisch et al.
Regarding claim 9, Jokisch et al. teach that the adhesive polymer may be based on polyurethanes [0036].  Further, Hohberg teaches that adhesive polymers including polyamides, polyesters, and polyolefins are effective as tie layers in processes for making multilayered composite materials like that of Jokisch et al. [0080], such that it would have been obvious to one of ordinary skill in the art to select any of polyurethanes, polyamides, polyesters, and polyolefins as a basis for the adhesive polymer of Jokisch et al.
Regarding claim 10, Jokisch et al. teach that the polyurethane layer (C) may exhibit a pattern [0027].
Regarding claim 12, Jokisch et al. teach that the mold may be a silicone mold structured using laser engraving [0058-0060, 0075].
Regarding claim 13, Jokisch et al. teach that wells may be incorporated in the mold in structuring of the mold using a laser, and that the wells may exhibit an average depth in a range from 50 to 250 pm and a center-to-center separation in a range from 50 to 250 pm [0083, 0088, 0093-0094].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jokisch et al. and Hohberg as applied to claims 1-4, 7-10, and 12-13 above, and further in view of either one of Sachs et al. (US 2009/0304964).
Regarding claim 5, Jokisch et al. do not specifically teach the weight per unit area of the adhesive polymer in stage b).  However, it is known in the art of making such multilayered composite materials that adhesive weights in the range of 5 to 100 g/m2 provide effective adhesion as tie layers, as evidenced by Sachs et al. (Abstract; [0033]), such that it would have been obvious to one of ordinary skill in the art to provide the adhesive polymer of Jokisch et al. with a weight per unit area in this range.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jokisch et al. and Hohberg as applied to claims 1-4, 7-10, and 12-13 above, and further in view of Davis et al. (US 2004/0175593).
Regarding claim 6, Jokisch et al. do not specifically teach the melt volume-flow rate of the adhesive polymer in stage b).  However, it is known in the art of making such multilayered composite materials that adhesive melt volume-flow rates in the range of 10 to 100 cm3/10 min provide appropriate properties, as evidenced by Davis et al. (Abstract; [0105]), such that it would have been obvious to one of ordinary skill in the art to formulate the adhesive polymer of Jokisch et al. to have a melt volume-flow rate in this range.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jokisch et al. and Hohberg as applied to claims 1-4, 7-10, and 12-13 above, and further in view of either one of Hill et al. (US 2015/0266262) or Rambaud et al. (US 2004/0023026).
Regarding claim 11, Jokisch et al. teach that the tie layer (B) may be a layer of a cured adhesive polymer in lattice form, for instance [0032-0034, 0036], without specifically describing how the tie layer (B) is prepared.  However, it is known in the art that such lattice-formed adhesive layers can be effectively made by perforating an adhesive film, as evidenced by Hill et al. (Abstract; [0005, 0010]) and Rambaud et al. (Abstract; Fig. 1-3; [0032, 0051]), such that it would have been obvious to one of ordinary skill in the art to make the tie layer (B) of Jokisch et al. as a perforated layer of a cured adhesive polymer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745